DETAILED ACTION
Response to Amendment
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 12-20) in the reply filed on 5/19/21 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laity et al. (“Laity”) (U.S. Patent Application Publication Number 2017/0351570) and Khatri et al. (“Khatri”) (U.S. Patent Application Publication Number 2009/0103444).
Regarding Claims 12, 16, and 20, Laity discloses an HMC controller, comprising:
a link monitor for outputting a cumulative length (Figure 3A, item 364-1) of request packets (Figure 3A, item 351) and a cumulative length (Figure 3B, item 364-2) of response packets (Figure 3B, item 353), processed for a certain time, respectively (paragraphs 0042 and 0045); and
a link selection and power manager for calculating a bandwidth of the request packets and a bandwidth of the response packets using the cumulative length of the request packets and the cumulative length of the response packets output from the link monitor (paragraphs 0027 and 0030).
Laity does not expressly disclose determining an appropriate number of active links using the bandwidth of the request packets and the bandwidth of the response packets,
wherein the link selection and power manager change a predetermined number of link states by comparing the determined appropriate number of active links with a current number of active links.
In the same field of endeavor (e.g., power saving techniques), Khatri teaches determining an appropriate number of active links using the bandwidth of the request packets and the bandwidth of the response packets (Figure 2, item 212, paragraph 0034),
wherein the link selection and power manager change a predetermined number of link states by comparing the determined appropriate number of active links with a current number of active links (Figure 2, items 214-218, paragraphs 0035-0036).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Khatri's teachings of power saving techniques with the teachings of Laity, for the purpose of saving power in the computer system.

Regarding Claims 13 and 17, Laity discloses wherein a length (LNG) field is set in the request packets and the response packets, and length information of the request packets or the response packets is recorded in the length field (paragraphs 0042 and 0045).

Regarding Claims 14 and 18, Laity discloses wherein the link monitor outputs the cumulative length of the request packets and the cumulative length of the response packets by using the length information of the length field (paragraphs 0042 and 0045).

Regarding Claims 15 and 19, Khatri teaches wherein the link selection and power manager determines the appropriate number of active links using a lookup table that matches the appropriate number of active links with a value obtained by multiplying the bandwidth of the request packets and the bandwidth of the response packets by a certain scaling constant (paragraphs 0035-0036).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185